Citation Nr: 0510929	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  99-11 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1992 to October 1995.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an October 
1998 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence is against finding that any 
current left shoulder disability is related to the veteran's 
service, including a left shoulder injury therein. 


CONCLUSION OF LAW

Service connection for residuals of a left shoulder injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

There was a significant change in VA law during the pendency 
of this appeal. On November 9, 2000, the VCAA, (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.

There has been compliance to the extent possible with the 
pertinent mandates of the VCAA and implementing regulations.  
In the October 1998 decision and in the January 1999 
statement of the case (SOC), the veteran was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  By correspondence in April 2001 VA attempted to 
notify him of the VCAA and how it applied to his claim.  
After VA was notified that the April 2001 VCAA letter was not 
delivered because he had moved, the RO further attempted to 
provide notice at another address by March 2004 
correspondence and an October 2004 supplemental SOC (SSOC). 
The October 2004 SSOC was returned as not deliverable (no 
forwarding address).  Given that VA has pursued attempts to 
locate the veteran to a logical conclusion, and that his 
whereabouts remain unknown, any remand to correct a notice 
deficiency would be pointless.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the claim was filed 
prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits (as outlined in an 
October 2004 SSOC) subsequent to the April 2001 and March 
2004 attempts to provide the veteran notice.  

The "duty to assist" the veteran in the development of facts 
pertinent to his claim (and here also to keep him properly 
notified) is not a "one-way street."  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The VA is not required "to turn up 
heaven and earth" to find the correct address for a claimant; 
it is his responsibility to keep VA posted of his 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  He 
must also be prepared to meet his obligations by cooperating 
with VA's efforts to acquire all medical evidence supporting 
a claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  

Regarding the "duty to assist", a VA examination was 
scheduled in September 2004, but the veteran failed to report 
(notice of the examination was returned as undeliverable).  
Rescheduling the examination would be pointless as his 
whereabouts are unknown.  Evidentiary development and notice 
are complete to the extent possible under the circumstances; 
VA has met its duties to notify and assist.  

II.	Factual Background

The veteran's service medical records (SMR's) reveal that in 
November 1992 he was treated for a left anterior deltoid 
strain.  X-rays showed minimal irregularity of inferior 
aspect of the humeral head consistent with old trauma or 
possible congenital variant.  In November 1993, it was noted 
that for the previous two weeks he had complaints of left 
shoulder pain after falling from a ladder and catching his 
arm.  The diagnosis was left trapezius strain.  December 1993 
treatment records note that constant pain in the left upper 
trapezius was gone, and that he experienced pain only when 
bending to pick up an object.  The assessment was resolving 
upper trapezius strain.  His separation examination was 
negative for complaints or findings of a left shoulder 
disorder.

April 1998 to July 1998 medical records from Kaiser 
Permanente show treatment for anterior instability of the 
left shoulder.  The records do not relate the left shoulder 
instability to the veteran's service.  June 1998 to December 
1998 treatment records from Dr. S.H. note the veteran's 
history of a left shoulder injury in service incurred during 
"Pugil stick" training.  Shoulder x-rays revealed some mild 
inferior spurs, but were not very impressive.  The impression 
was shoulder instability.  The veteran was placed on a 
shoulder exercise program to achieve stability and to see if 
the impingement would subside.  In October 1998, he underwent 
an arthroscopic coagulation capsulorrhaphy of the left 
shoulder.  December 1998 treatment records note that the he 
fell on his left side and had increased pain for a couple of 
days that subsided.  His shoulder was feeling good and he 
could work at shoulder height without apparent increase in 
pain.  An x-ray of the shoulder in December 1998 did not show 
any evident fractures.  

A VA examination was scheduled in September 2004; the veteran 
failed to report.  Correspondence notifying him of the 
examination was returned with no forwarding address. 

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).  If 
arthritis becomes manifest to a compensable degree within a 
year following the veteran's separation from service, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

Although it is not conclusively established by VA examination 
(because he has made himself unavailable to be examined), it 
appears that the veteran does indeed have a chronic left 
shoulder disability.  1998 treatment records show he received 
treatment, including surgery, for the left shoulder.  
Likewise, it is not in dispute that the veteran sustained a 
left shoulder injury, as that is amply reflected in service 
medical records.  What must still be shown to establish 
service connection for any current left shoulder disability 
is related to the veteran's service/left shoulder injury 
therein.

The left shoulder complaints following the injury in service 
resolved, and no shoulder disability was noted on service 
separation examination.  Likewise, there is no postservice 
evidence of left shoulder disability until 1998 (and 
specifically no evidence of left shoulder arthritis in the 
first postservice year).  Consequently, service connection 
for residuals of a left shoulder disability on the basis that 
chronic such disability became manifested in service, and 
persisted, or on a presumptive basis (for any left shoulder 
arthritis) is not warranted.  The veteran has presented no 
competent (medical) evidence that relates a current left 
shoulder disability to service or to an injury in service.  
VA attempted to assist the veteran in establishing a nexus 
between a left shoulder disability and his service by 
arranging for a medical examination/opinion for that purpose.  
This could not be accomplished because his whereabouts are 
unknown.  Because he is a layperson, the veteran's own 
assertions that he has left shoulder disability that is a 
residual of an injury in service are not competent evidence.  
Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  

In the absence of any competent evidence relating current 
left shoulder disability to the veteran's service, the 
preponderance of the evidence is against his claim.  Hence, 
it must be denied.  


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


